Citation Nr: 1620210	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  09-38 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left leg (to include left knee) disability, claimed as secondary to service-connected degenerative joint disease of the right knee.

2.  Entitlement to service connection for a right foot disability, claimed as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to January 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In June 2013, the Board dismissed per the Veteran's request the increased rating claim for bilateral hearing loss.  The Board also reopened the claim of entitlement to service connection for a left leg (to include left knee) disability, and the issue of entitlement to service connection for a right foot disability, both claimed as secondary to service-connected degenerative joint disease of the right knee.  These reopened claims were remanded for addendum medical opinions.  

The issue of entitlement to service connection for left leg/knee disability, claimed as secondary to service-connected degenerative joint disease of the right knee, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current right foot disability that is related to service which is not already compensated for.  His currently demonstrated limited dorsiflexion in the right ankle does not result in any manifestations or functional limitations separate and distinct from his service-connected right peroneal nerve injury.   

2.  Resolving all doubt in the Veteran's favor, severe incomplete paralysis of the right peroneal nerve is approximated.



CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a right foot disability, claimed as secondary to a service-connected disability, are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 4.14 (2015).

2.  The criteria for a 30 percent disability rating for right peroneal nerve injury are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8521 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

 The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


II.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, the RO sent a letter to the Veteran in July 2007 which explained the evidence necessary to substantiate the claims and VA and the Veteran's responsibilities.  The letters also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the letter explained how a disability rating is determined and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He has therefore received all required notice concerning his claim.

With regard to the duty to assist, the claims file contains the service treatment records (STRs), VA and private treatment records and examination reports, and lay statements in support of the claim.  In addition, the Veteran was provided with VA examinations, and medical opinions were obtained that adequately address the medical questions raised in this case. 

III.  Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141   (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).   A current disability means a disability shown by competent and credible evidence to exist. Chelte v. Brown, 10 Vet. App. 268 (1997). 

Service connection is also permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439 (1995).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  Although it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Here, the Veteran seeks service connection for a right foot disability.  He does not assert that he sustained a right foot disability while in service.  Rather, he states that he has a right foot disability that is secondary to a service-connected disability.

The threshold element in any service connection claim is evidence of a current disability.  VA provided the Veteran with a foot examination in December 2007.  The examiner noted mild decreased strength against resistance upon right ankle dorsiflexion but did not provide a diagnosis, except to indicate that the Veteran was not found to have right foot drop upon examination.  The examiner did determine that even if right foot drop was confirmed with electromyography (EMG), the disability would still not be due to the Veteran's service-connected degenerative joint disease of the right knee, as initially claimed.

Pursuant to the 2013 Board remand, the Veteran was afforded an additional VA examination in July 2013 in order to ascertain the proper diagnosis for his right foot symptomatology.  Again, the examiner did not provide a right foot diagnosis, but recognized the Veteran's limited right ankle dorsiflexion.  The examiner commented that while the Veteran's history of right peroneal palsy in 1968 was quite pronounced at the time of injury it has improved with physical therapy and time.  The examiner acknowledged that it would not be unusual for the Veteran to have a mild degree of nerve impairment that remains and that this neuropathy may be more obvious by the end of the day.  The examiner determined that any reduction in dorsiflexion of the Veteran's right foot would certainly be secondary to his history of peroneal nerve damage.  

For further clarification, an addendum was obtained in August 2013.  The examiner  reviewed the record and determined that the Veteran's claimed right foot disability is at least as likely as not proximately due to, or the result of, the Veteran's peroneal nerve injury, but clarified that the current symptoms of mild decreased strength against resistance upon right ankle dorsiflexion is a residual of the service-connected right peroneal nerve injury.  In support of this opinion, the examiner referenced a medical treatise article which indicates that patients often present with foot drop from weakness of the tibialis anterior muscle.  The examiner then clarified that the probable diagnosis for the Veteran's mild decreased strength against resistance upon right ankle dorsiflexion is "residual of peroneal nerve injury."

On review, the Board finds that service connection for a right foot disability must be denied, as there is no showing of right foot diagnosis separate and distinct from an already service-connected disability.  In this regard, the medical evidence is clear that the Veteran currently has limited right ankle dorsiflexion which is a residual of the right peroneal nerve injury he sustained during combat service.  In other words, his peroneal nerve impairment results in limited dorsiflexion.  However, the Veteran is already service connected for residuals of right peroneal nerve injury and the criteria for rating this nerve impairment reasonably contemplates limited dorsiflexion, as the maximum rating available for peroneal nerve impairment under the code includes the inability to dorsiflex as rating criteria.  See 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2015).  Indeed, to assign a separate rating for limited dorsiflexion would amount to pyramiding as such manifestations overlaps with the manifestations of his peroneal nerve impairment.  The Board therefore concludes that the evidence does not show that the Veteran has a right foot diagnosis with manifestations or functional limitations separate and distinct from his service-connected right peroneal nerve injury or any other service-connected disability.

Accordingly, because there is no evidence of a right foot disability separate and distinct from the already service-connected right peroneal nerve injury since the filing of the claim, the Veteran does not meet the threshold element of his service connection claim.  Absent a current disability, the claim must be denied.  See Brammer, supra.  It is therefore unnecessary for the Board to address the remaining elements of his service connection claim for right foot disability.   

The Board also notes that the Veteran does not assert and the medical evidence does not show that the July 2013 x-ray findings of mild hallux valgus (bunion) of the right great toe is related to his active service or a service-connected disability.  

As the preponderance of the evidence weighs against the claim of entitlement to service connection for a right foot disability, claimed as secondary to a service connected disability, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the Board recognizes that the Veteran is seeking compensation for right foot symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  The record shows that the Veteran is currently assigned a 20 percent rating for right peroneal nerve injury under Diagnostic Code 8521.  See 38 C.F.R. § 4.124a.  Under such code, the criteria provides that where there is complete paralysis of foot drop and slight droop of first phalanges of all toes, inability to dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost, abduction of foot lost, adduction weakened, anesthesia covers entire dorsum of foot and toes, a 40 percent rating is warranted.  Where there is severe incomplete paralysis, a 30 percent rating is warranted.  Where there is moderate incomplete paralysis, a 20 percent rating is warranted.  Where there is slight incomplete paralysis, a 10 percent rating is warranted.  Id.  

The July 2013 VA examiner indicated that it is not unusual for the Veteran to have a mild degree of nerve impairment that remains and that his nerve impairment may even be more obvious by the end of the day.  The examiner also stated that while the Veteran's right foot is currently functional, it is also very weak, painful, swollen, and "tingly" at the end of day.  Thus, with resolution of all doubt in the Veteran's favor, the Board finds that, severe impairment of the right peroneal nerve is approximated, especially considering his increased symptomatology during an exacerbation or flare-up by the end of the day.  Accordingly, the Board assigns a higher rating of 30 percent under DC 8521 for right peroneal nerve injury.  An even higher rating however is not warranted as complete foot drop has not been demonstrated.

ORDER

Service connection for a right foot disability, to include limited right ankle dorsiflexion as a diagnosis separate and distinct from service-connected right peroneal nerve injury, is denied.

A 30 percent rating, but not higher, for right peroneal nerve injury is granted, subject to the laws and regulations governing monetary benefits.


REMAND

Further development is necessary prior to analyzing the merits of the service connection claim for left leg/knee disability. 

Pursuant to the Board's June 2013 remand, the AOJ also requested a medical opinion as to whether the Veteran's left knee disability, at least as likely as not, is either caused or chronically aggravated by his service-connected right knee disability.  In response, a July 2013 VA examiner determined that the Veteran's left knee disability was less likely as not caused by the service-connected degenerative joint disease of the right knee.  The RO, finding that additional information was needed, transferred the case to an examiner for further clarification.  

In an August 2013 addendum, a VA medical examiner continued the unfavorable opinion, noting that there is no indication in the Veteran's STRs of the shrapnel wound in the vicinity of his left knee.  Significantly however, neither the July 2013 opinion nor the August 2013 addendum addresses whether the left knee disability is chronically aggravated by the Veteran's service-connected right knee disability, as requested.  See Allen v. Brown, 7 Vet. App. 439 (1995).  For this reason, another opinion is needed.  Indeed, a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand orders.  Where the remand orders of the Board were not complied with, the Board itself errs in failing to ensure compliance.   See Stegall v. West, 11 Vet. App. 268, 271 (1998).  This obligation is mandatory, not discretionary.

The Board also observes that the Veteran, in an August 2013 statement, indicated his left leg was also injured during his combat service at the same time he sustained shrapnel wounds to the right leg.  In light of the Veteran's assertion, the Board finds that an opinion is also needed to determine whether his left leg disability had its onset in service or is otherwise related to it.  This question should also be addressed by a VA medical examiner.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to the VA examiner who provided the August 2013 VA addendum for an additional addendum, or, if he is unavailable, from another suitably qualified clinician.  The need for another examination is left to the discretion of the examiner.  The purpose for obtaining another addendum is to clarify the etiology of the Veteran's LEFT KNEE disability.  

After a review of the record, the examiner is asked to:
(a).  Determine whether the Veteran's left knee disability is chronically AGGRAVATED by, his service-connected right knee degenerative joint disease.  

**Please reconcile this opinion with the Veteran's statement in his September 2009 substantive appeal that his left knee disability is caused by the limping and straining that he must do because of right knee disability.  He essentially asserts that he must compensate for his right knee disability by using/leaning more on his left knee.

If it is determined that the Veteran's left knee degenerative joint disease was aggravated by his service-connected right knee disability, to the extent that is possible, the examiner should indicate the baseline degree of disability before the onset of the aggravation. 

(b).  Also determine whether the Veteran's left knee disability had its onset in service or is otherwise related to it.  **Please reconcile the opinion with the Veteran's lay assertions, to include in his August 2013 statement, that his left leg also sustained shrapnel during his combat injury.  The Board notes that while the STRs do not document left knee injury, attention is called to September 2004 VA x-rays of the left knee showing evidence of a somewhat fragmented patella appearing to represent an old fracture.

A complete rationale should be provided for all proffered opinions.

2.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues of entitlement to service connection for a left leg/knee, disability, claimed as secondary to the service-connected right knee disability.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative, if any, with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


